Exhibit 10.1

 

RETENTION AND TRANSITION AGREEMENT

 

This is a Retention and Transition Agreement (“Agreement”) between Jonathan J.
Judge (“Executive”) and First Data Corporation (“FDC”) and First Data
Holdings, Inc. (FDC and First Data Holdings, Inc. are individually and
collectively referred to as the “Company” in this Agreement).  Executive serves
as the Chief Executive Officer of the Company pursuant to his Employment
Agreement executed in connection with his commencement of employment with the
Company effective as of October 1, 2010, which is attached hereto as Exhibit A
(“Employment Agreement”).  Executive has informed the Company that he intends to
terminate his employment voluntarily due to health considerations, which
termination Executive would have otherwise affected promptly absent the
provisions of this Agreement.  To secure Executive’s continued employment and
his assistance in finding a suitable successor and transitioning his duties to
such successor, the Company and Executive have agreed to the terms and
conditions set out in this Agreement.

 

Executive’s resignation will become effective as of the earliest of (i) the date
on which the Company notifies Executive that his services are no longer required
with respect to transitioning his duties, (ii) March 31, 2013, or (iii) such
later date to which the parties agree (“Resignation Date”).  It is agreed by the
parties that the cessation of Executive’s services on the Resignation Date
pursuant to the terms hereunder will not constitute termination of employment
without Cause or for Good Reason under his Employment Agreement nor will it
constitute a nonrenewal of his Employment Agreement by the Company. 
Accordingly, Executive agrees that he is not otherwise entitled to any of the
payments or benefits provided thereunder in connection with matters covered by
this Agreement.  In the event of the occurrence of an event that entitles
Executive to payments or benefits pursuant to Section 9 of his Employment
Agreement before the Resignation Date, Executive shall be entitled to the
payments and benefits under the Employment Agreement rather than to any payment
or benefit under this Agreement, and this Agreement shall terminate.

 

1.                                      Payments and Benefits.  In consideration
for Executive’s execution of this Agreement, but subject to the terms of this
Agreement, the Company agrees to provide to Executive the following payments and
benefits:

 

(a)               Executive will receive payments totaling $312,500.00 per
month, less tax withholding and other legally allowed deductions, paid in
accordance with the Company’s regular payroll practices, for a period of twenty
four (24) months, commencing on the sixtieth (60th) day following his
Resignation Date (“Resignation Payment Period”), provided that (i) on the
Resignation Date (or within five (5) days thereafter) Executive executes and
returns to the Company a complete release covering the period commencing on the
date Executive executes this Agreement and ending on the Resignation Date in the
form set forth in Exhibit B, which is incorporated herein by reference (the
Resignation Date Release) and (ii) Executive does not revoke said release with
respect to claims under the Age Discrimination in Employment Act of 1967, as
amended within the seven-day period following its execution.  The total amount
of payments made under this paragraph shall be $7,500,000.00 (“Resignation
Payments”).  Executive’s receipt of the Resignation Payments is also conditioned
upon him using his best efforts, through the Resignation Date, to assist the
Company in securing a suitable successor to his position and providing the
services necessary

 

--------------------------------------------------------------------------------


 

to affect a smooth and efficient transition of his duties to his successor, all
as determined in the Company’s sole discretion.

 

(b)               Following his Resignation Date, Executive will receive
continuation of health insurance coverage in accordance with the Consolidated
Omnibus Budget Reconciliation Act of 1986 (“COBRA”).  The cost of such coverage
will be borne by the Company in a manner that does not adversely affect its
medical plan or otherwise result in adverse tax consequences determined in its
sole discretion.  Thereafter, the Company shall  provide Executive health
insurance coverage that is reasonably comparable to the coverage provided under
its medical plan at such time, under an insurance policy issued by the insurer
who then administers or provides the benefits under the Company’s medical plan
until he attains age 65, to the extent that the Company determines in its
reasonable judgment that maintaining such a plan or insurance policy would not
adversely affect its medical plan or the benefits paid thereunder or would
result in penalties under Public Health Service Act section 2716 or related
provisions of the Internal Revenue Code (“Code”) or the Employee Retirement
Income Security Act. The foregoing payments and benefits will be provided in a
manner exempt from or consistent with Code Section 409A, and to the extent such
payments are taxable to Executive, Executive shall be grossed up accordingly. 
Executive’s right to the foregoing payments and benefits shall terminate as of
the date on which reasonably comparable health insurance is made available to
Executive by a subsequent employer, including the Company, or through the
employment of his spouse, if any.  Continued coverage under COBRA will be
subject to the terms of the relevant welfare plans and in accordance with the
Company’s policies applicable to similarly situated employees, as amended from
time to time.  Executive will not be eligible to continue active participation
in any other Company benefit plan or program, including but not limited to
long-term incentive compensation, 401(k), or any other plan.  Details about
specific plan coverages will be provided separately.

 

(c)                Executive will receive treatment of his equity holdings as
described in Exhibit C and subject to paragraph 5.  The treatment with respect
to Executive’s equity holdings pursuant to Exhibit C that is more favorable than
the treatment to which he would otherwise have been entitled under the
Management Stockholder’s Agreement, Incentive Plan for Key Employees of First
Data Corporation, Sale Participation Agreement and Stock Option Agreement shall
be known as the “Equity Treatment.”

 

(d)               In the event of Executive’s death during the Resignation
Payment Period, the remaining Resignation Payments will be paid to Executive’s
estate, and the Equity Treatment will remain intact.  In the event of
Executive’s death or Disability (as defined in the Employment Agreement) before
the Resignation Date, Executive shall be entitled to the payments and benefits
under the Employment Agreement rather than to any payment or benefit under this
Agreement, and this Agreement shall terminate.

 

2.                                      Complete Release.  In consideration of
those payments and benefits listed above which are payable only under this
Agreement, Executive agrees to and does knowingly and

 

--------------------------------------------------------------------------------


 

voluntarily release and discharge the Released Parties (defined in next
paragraph) from any and all claims, causes of action and demands of any kind,
whether known, or unknown, asserted or unasserted, which Executive has, ever has
had, or ever in the future may have and which are based on acts or omissions
occurring up to and including the date of this Agreement.  Included in the
release set forth in the preceding sentence, without limiting its scope, are:
(i) claims for attorney’s fees, costs or expenses; (ii) whistleblower and
retaliation claims; (iii) claims for discrimination and/or harassment based on
sex, age, race, religion, color, creed, disability, citizenship, national
origin, ancestry, sexual orientation, or any other factor protected by federal,
state, or local discrimination law such as Title VII of the Civil Rights Act of
1964, and the Age Discrimination in Employment Act of 1967, each as amended;
(iv) claims for unpaid or withheld wages, severance, benefits, bonuses,
incentive and/or other compensation of any kind; as well as (v) claims arising
under any other federal, state or local employment or labor laws (e.g. Employee
Retirement Income Security Act of 1974, wage and hour laws, etc.), and/or under
contract or tort and which are related to or arising from Executive’s employment
with the Company or the termination of that employment.  This release does not
extend to (A) those rights which as a matter of law cannot be waived; (B)
claims, causes of action or demands of any kind that may arise after the date
this Agreement is executed and that are based on acts or omissions occurring
after such date; or (C) claims for indemnification or contribution under any
operative documents of the Company or its Affiliates, or claims for coverage
under any D&O policy applicable to Executive.

 

For purposes of this Agreement, “Released Parties” means the Company, its
subsidiaries and Affiliates, their agents, executives, directors, officers,
employees and their predecessors and successors and the subsidiaries,
Affiliates, agents, executives, directors, officers and employees of such
predecessors and successors.  “Affiliate” means a Person that directly, or
indirectly through one or more intermediaries, owns or controls, is owned or is
controlled by, or is under common ownership or control with, another Person.  As
used in this paragraph, “control” means the power to direct the management or
affairs of a Person, and “ownership” means the beneficial ownership of at least
5% of the voting securities of the Person.  The Company will be deemed to
control any settlement network in which it has any equity ownership.  As used in
this paragraph, “Person” means any corporation, limited or general partnership,
limited liability company, joint venture, association, organization or other
entity.

 

3.                                      Return of Company Property.  On or
before the Resignation Date, Executive will resign from all titles and positions
with the Company, and return to the Company all property within his possession
belonging to:  (i) the Company, its subsidiaries or Affiliates; (ii) any
customers of the Company or such subsidiaries or Affiliates; or (iii) any entity
with whom the Company, its subsidiaries or Affiliates has entered into a
confidentiality agreement.  Executive will not at any time, now or thereafter,
retain any copies, duplicates, reproductions or excerpts of such property.

 

4.                                      Restrictive Covenant Agreement. 
Executive agrees that he continues to be bound by the restrictive covenants set
forth in Sections 12-16 of the Employment Agreement and Section 23 of the
Management Stockholder’s Agreement, which is incorporated herein by reference. 
Executive also agrees that he remains bound by any other restrictive covenant
agreement he has signed while employed by the Company.

 

5.                                      Commencing Another Position.  If
Executive obtains employment (i) with the Company or its subsidiaries or
Affiliates, any and all further payments or benefits under this

 

--------------------------------------------------------------------------------


 

Agreement, including but not limited to the Equity Treatment, will cease as of
the date of such employment; (ii) with a competing entity, any and all further
payments and benefits under this Agreement, including but not limited to the
Equity Treatment, will cease as of the date of such employment; and (iii) under
any other circumstances, the Company Board of Directors will have the discretion
to terminate the payments and benefits under this Agreement, provided that the
Executive will retain his rights to the benefits under 1(b) to the extent
reasonably comparable health insurance is not made available to Executive by
such subsequent employer.  Nothing in this paragraph 5 shall limit the
application of all other conditions and restrictions in this Agreement with
respect to Executive’s right to the payments and benefits hereunder, including
but not limited to the provisions of paragraph 11.  It is Executive’s obligation
to immediately advise the Company of any subsequent employment and provide all
information reasonably requested by the Company to determine the treatment of
the payment and benefits hereunder.  The Executive will reimburse the Company
for any payments or benefits provided on or after the date of Executive’s
subsequent employment that are to be forfeited pursuant to this paragraph.

 

6.                                      Cooperation.  Executive agrees to
cooperate fully with the Company, its financial and legal advisors, and/or
government officials in any claims, investigations, administrative proceedings,
lawsuits, and other legal or business matters, as reasonably requested by the
Company.  To the extent that it is consistent with the Company’s by-laws,
certificate of incorporation and applicable laws, the Company will engage on its
own behalf to represent Executive with legal counsel of its choosing if
necessary in connection with such cooperation.  If for any reason the Company
determines that a conflict of interest may exist between Executive and the
Company, the Company may require Executive to obtain separate counsel.  The
Company will reimburse (to the extent such reimbursement is permitted by the
Company’s by-laws, certificate of incorporation and applicable laws) Executive
for documented, reasonable and necessary out-of-pocket travel expenses and legal
fees as are required and which he incurs in complying with his obligations under
this paragraph.

 

7.                                      Confidentiality, Non-Disclosure and
Non-Disparagement.  Executive agrees to maintain the terms and conditions of
this Agreement in the strictest confidence and agrees not to disclose any of the
terms of this Agreement unless and to the extent such disclosure is made in the
public filings of the Company, is required by law, or is required to secure
advice from a legal or tax advisor or outplacement provider.  This obligation
extends to Executive’s agents, including all tax advisors, who Executive must
duly notify of the confidential nature of the content of this Agreement and of
their confidentiality obligations under this Agreement.  Executive further
agrees that the non-disclosure provisions of Section 13 of his Employment
Agreement and Section 23 of the Management Stockholder’s Agreement shall apply
with respect to the payments and benefits hereunder.  Executive agrees not to
make any disparaging comments about the Company or its subsidiaries and
Affiliates (including the products and services of the Company or its
subsidiaries and Affiliates), or any of their officers, directors,
representatives, employees and agents.

 

8.                                      Severability and Governing Law.  In the
event that any provision of this Agreement is deemed unenforceable, Executive
agrees that a court of competent jurisdiction will have maximum authority, as
permitted by law, to reform such provision and cause it to be enforceable.  The
provisions in this Agreement are severable, and if any provision is determined
to be prohibited or unenforceable in any jurisdiction, the remaining provisions
will nevertheless be binding and enforceable.  This Agreement will be governed
by and interpreted in accordance with the laws of the State of Delaware without
regard to principles of conflicts of law.

 

--------------------------------------------------------------------------------


 

9.                                      Non-Admission.  Nothing in this
Agreement is intended to or shall be construed as an admission by the Company or
any of the other Released Parties that it violated any law, interfered with any
right, breached any obligation or otherwise engaged in any improper or illegal
conduct with respect to Executive or otherwise.  The Released Parties expressly
deny any such improper or illegal conduct.

 

10.                               Other Agreements, Survivability and
Successorship.  Executive acknowledges that, except as noted in this paragraph
or elsewhere in this Agreement, this Agreement is the entire agreement between
the Company and Executive with respect to this subject matter.  Executive also
acknowledges that he has not relied on any other representations or statements,
written or oral, by the Released Parties or their employees or agents concerning
the terms of this Agreement or any other matters not contained in this
Agreement.  This Agreement is supplemental to and does not supersede, and
incorporates any non-solicitation, non-compete, non-disclosure, or
confidentiality agreement that Executive may have signed while employed with the
Company.  This Agreement is also supplemental to and does not supersede the
provisions in Executive’s Employment Agreement and the provisions in the
Management Stockholder’s Agreement.  In the event of a conflict between the
provisions of any agreement referenced in the two preceding sentences (“Prior
Agreements”) and the provisions of this Agreement, the provisions of this
Agreement will govern as to the subject matter hereunder.  The absence of a
provision in either this Agreement or any Prior Agreement will not be deemed a
conflict. In addition to this paragraph, the following paragraphs in this
Agreement survive the termination of this Agreement: 2, 3, 4, 5, 6, 7, 8, 9, 11,
and 12.

 

This Agreement inures to the benefit of any successors or assigns of the Company
and Employee’s obligations apply equally to the Company and its successors and
assigns.

 

11.                               Consideration and Remedy.    Executive
acknowledges that, in addition to this paragraph, the following paragraphs are
material provisions of this Agreement:  1, 2, 3, 4, 5, 6, 7, 8, 10, and 12
(collectively, the “Material Provisions”).  Executive further acknowledges that
the first installment of $312,500.00 that will become payable to him under this
Agreement is consideration (the “ADEA Consideration”) for his release and waiver
in paragraph 2 of any claims, causes of action and demands of any kind arising
under the Age Discrimination in Employment Act of 1967, as amended (the “ADEA
Released Claims”).  Executive also acknowledges that the remainder of the amount
that will become payable to Executive as payments described in paragraph 1(a) of
this Agreement are consideration (the “Other Consideration”) for (a) Executive’s
release and waiver in paragraph 2 of any claims, causes of action and demands of
any kind other than the ADEA Released Claims (the “Other Released Claims”) and
(b) Executive’s obligations pursuant to the Material Provisions.  In the event
of: (i) a breach or a threatened breach by Executive of any of the Material
Provisions of this Agreement (excluding ADEA Released Claims); (ii) a challenge
by Executive of the enforceability of this Agreement as to any of the Other
Released Claims; (iii) the discovery by the Company on or after Executive’s
Resignation Date that Executive has engaged in any act constituting Cause (as
defined in Executive’s Employment Agreement) or (iv) a violation of any material
Company policy on or before his Resignation Date, the Company will be entitled
to immediately cease providing to Executive the Other Consideration and any
other payments or benefits under this Agreement.  Notwithstanding the foregoing,
the payments under this Agreement shall only terminate after written notice of
such breach and if Executive has not cured such breach within

 

--------------------------------------------------------------------------------


 

ten (10) business days following the delivery of such notice.  Whether Executive
has cured such breach shall be determined in the reasonable judgment of the
Company Board of Directors.

 

12.                               Section 409A.  The provisions of Section 19.r.
of Executive’s Employment Agreement are incorporated herein by reference.

 

13.                               Paragraph Headings.  The paragraph headings in
this Agreement are for convenience of reference only and shall not be deemed to
alter or affect the meaning or interpretation of any provisions in this
Agreement.

 

14.                               Review Period and Revocation.  Executive
acknowledges that he was given 21 days to review this Agreement and the attached
Exhibits B and C from the time he received them.  Executive acknowledges that
the Company has made no promises to him other than those contained in this
Agreement.  COMPANY HEREBY ADVISES EXECUTIVE TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING THIS AGREEMENT.  Executive is further advised that he has 7 days after
he signs this Agreement to revoke it by notifying the Company of such revocation
in writing.  In the event Executive revokes this Agreement as specified in this
paragraph, the Company will deem this Agreement to be void in its entirety, in
which case neither party will be bound by its terms, and no payment will be made
or benefit provided to him or retained by him under this Agreement.

 

Executive’s signature below indicates that he has carefully read, reviewed, and
fully understands this Agreement. Executive acknowledges that his signature
below constitutes a knowing and voluntary execution of this Agreement and
Executive signs the Agreement of his own free will and it is his intention to be
bound by its terms.

 

[Signatures on Following Page]

 

--------------------------------------------------------------------------------


 

Dated this               day of January, 2013.

 

 

First Data Corporation

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

First Data Holdings, Inc.

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

Executive

 

 

 

 

 

Jonathan J. Judge

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(previously filed as Exhibit 10.1 of the Company’s Current Report on Form 8-K
filed with the Securities and Exchange Commission on September 28, 2010)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RESIGNATION DATE RELEASE

 

This is a Resignation Date Release (“the Release”) between
                                               (“Executive”) and First Data
Corporation (“FDC”) and First Data Holdings, Inc. or their subsidiaries or
Affiliates (as defined in the Agreement) (individually and collectively referred
to herein as “Company”).

 

1.                                      Payment.  In consideration of
Executive’s execution of this Release, Executive will be paid serial payments as
specified in paragraph 1(a) of the Agreement.  Except as specified in paragraph
3 below, Executive will not receive such payments if Executive revokes said
Release within the seven-day period following its execution.

 

2.                                      Complete Release.  Executive agrees to
and does knowingly and voluntarily release and discharge the Released Parties
(defined in next paragraph) from any and all claims, causes of action and
demands of any kind, whether known, or unknown, asserted or unasserted, which
Executive has, ever has had, or ever in the future may have and which are based
on acts or omissions occurring up to and including the date of this Agreement. 
Included in the release set forth in the preceding sentence, without limiting
its scope, are: (i) claims for attorney’s fees, costs or expenses;
(ii) whistleblower and retaliation claims; (iii) claims for discrimination
and/or harassment based on sex, age, race, religion, color, creed, disability,
citizenship, national origin, ancestry, sexual orientation, or any other factor
protected by federal, state, or local discrimination law such as Title VII of
the Civil Rights Act of 1964, and the Age Discrimination in Employment Act of
1967, each as amended; (iv) claims for unpaid or withheld wages, severance,
benefits, bonuses, incentive and/or other compensation of any kind; as well as
(v) claims arising under any other federal, state or local employment or labor
laws (e.g. Employee Retirement Income Security Act of 1974, wage and hour
laws, etc.), and/or under contract or tort and which are related to or arising
from Executive’s employment with the Company or the termination of that
employment.  This release does not extend to (A) those rights which as a matter
of law cannot be waived; (B) claims, causes of action or demands of any kind
that may arise after the date this Agreement is executed and that are based on
acts or omissions occurring after such date; or (C) claims for indemnification
or contribution under any operative documents of the Company or its Affiliates,
or claims for coverage under any D&O policy applicable to Executive.

 

3.                                      Period for Review and Consideration of
Agreement.  Executive acknowledges that Executive was given at least 21 days to
review this Release from the date Executive received it, and hereby is and was
advised to review this Release with an attorney of Executive’s choice. 
Executive is further advised that he has seven (7) days after executing this
Release to revoke it by notifying FDC of such revocation in writing.  In the
event Executive revokes this Release as specified above, this Release shall be
void, in which case neither party shall be bound by its terms.  Executive
understands that if he does not execute this Release or if he revokes the
Release as specified above, Executive will not be entitled to the payments
referred to in this Release, except as specified in the following sentence. 
Executive acknowledges that the first serial payment is consideration for his
release and waiver of any claim, causes of action and demands of any kind under
the Age Discrimination in Employment Act of 1967, as amended and is not subject
to forfeiture.  Executive fully understands all of the terms and conditions of
this Release and has not relied on any other representations or statements,
written or oral, by the Released Parties or their employees or agents concerning
the terms of this Release or any other matters not contained herein.  Executive
acknowledges that his signature below constitutes a knowing and voluntary
execution of this Release and Executive executes the same of Executive’s own
free will and it is Executive’s intention to be bound hereby.

 

[Signatures on Following Page]

 

--------------------------------------------------------------------------------


 

Dated this        day of                               , 2013.

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

EXHIBIT C

Treatment of Equity Holdings under Terms of Agreement

 

This exhibit specifies the treatment of the Employee’s equity holdings.

 

It is acknowledged that terms of the existing Management Stockholder’s
Agreement, Incentive Plan for Key Employees of First Data Corporation, Sale
Participation Agreement and Stock Option Agreement shall remain in effect. 
However, all terms specified in this exhibit shall supersede all terms contained
in these agreements which may be contradictory.

 

Purchased Shares — 1,333,334 shares

 

·                  Purchased shares may be held indefinitely.  Call Rights may
only be exercised by the Company with the consent of the Employee.

·                  Other than this exception, Purchased Shares remain subject to
the terms of the existing agreements listed above.

 

Restricted Stock Awards (RSA’s)

 

Grant Date

 

# RSA/U
Granted

 

Number of RSA to
Vest on 3/31/14

3/8/2011

 

41,667

 

41,667

3/3/2012

 

166,667

 

111,111

 

·                  Currently held RSA’s are subject to cliff vesting at the
later of 3 years from grant date or IPO.

·                  Per this agreement, terms of these RSA’s shall be modified
such that pro rata vesting is credited as if Employee has remained employed
through March 31, 2014.  At such time, vested shares — less those retained by
the Company to cover required withholding taxes — shall be delivered to the
Employee.

·                  Vesting to be credited as of March 31, 2014 for each RSA
grant is shown in the above chart.

 

·                  Full vesting for March 8, 2011 grant.

·                  Pro rata vesting for March 3, 2012 grant shall be 24/36ths.

 

·                  Once shares are transferred to the Employee, they shall be
subject to same terms as Purchased Shares.

 

Stock Options w/ Performance Vesting — 2,000,000 Options

 

·                  Currently held Performance Options are subject to performance
vesting based on EBITDA attainment.

·                  Performance Options will continue to be held by the Employee
until December 31, 2013.  At such time, the number of options which vest and/or
are cancelled will be determined based on the below schedule.

·                  Any Performance Options which vest may be held until their
expiration date of November 10, 2020.

·                  Call Rights on any vested Performance Options may only be
exercised by the Company with the consent of the Employee.

 

EBITDA Achievement

 

Vesting %

 

$2.8 Billion

 

25

%

$3.1 Billion

 

75

%

$3.4 Billion

 

100

%

 

--------------------------------------------------------------------------------


 

Stock Options w/ Time Vesting

 

Grant Date

 

Options
Granted

 

Vesting
Terms

 

Strike
Price

 

Number of Time Options
Vested on 3/31/14

 

Expiration
Date

11/10/2010

 

2,000,000

 

5 years

 

$

3.00

 

1,333,333

 

11/10/2020

3/8/2011

 

83,333

 

3 years

 

$

3.00

 

83,333

 

3/8/2021

3/3/2012

 

333,333

 

3 years

 

$

3.00

 

222,222

 

3/3/2022

 

·                  Currently held Time Options are subject to ratable annual
vesting over five or three years, as specified in the above chart.

·                  Per this agreement, terms of these Time Options shall be
modified such that pro rata vesting will be earned as if the Employee has
remained employed through March 31, 2014.

·                  Time Options which are not vested as of March 31, 2014 shall
be cancelled.

·                  Vesting of each option grant as of March 31, 2014 is shown in
the above chart.

 

·                  Pro rata vesting for November 10, 2010 grant shall be
40/60ths

·                  Full vesting for March 8, 2011 grant

·                  Pro rata vesting for March 3, 2012 grant shall be 24/36ths

 

·                  Vested Time Options may be held until their expiration date
which is specified in the above chart.

·                  Call Rights on Time Options may only be exercised by the
Company with the consent of the Employee.

 

--------------------------------------------------------------------------------

 